Citation Nr: 0700857	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-38 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1957 to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  Jurisdiction over the claims folder 
was subsequently transferred to the RO in St. Petersburg, 
Florida.

In October 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the St. Petersburg 
RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant currently has bilateral hearing loss 
disability.

2.  His bilateral hearing loss disability is etiologically 
related to noise exposure during his active duty for 
training.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty 
for training.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to service connection for bilateral 
hearing loss disability.  Therefore, no further development 
of the record is required with respect to the matter decided 
herein.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Factual Background

The appellant served on active duty for training from 
September 1957 to March 1958.  Service personnel records note 
that the appellant's military occupational specialty (MOS) 
was basic field artillery, cannoneer.  Service medical 
records are negative for evidence of hearing loss.  

An April 2004 private medical record from Century III Medical 
Associates notes that the appellant's hearing loss is related 
to the noise level incurred during his military service.  

A May 2004 letter from P. Scolieri, M.D., states that the 
appellant has mild to profound sensorineural hearing loss 
bilaterally, with mildly decreased word discrimination 
bilaterally.  Dr. Scolieri opined that the appellant's 
bilateral hearing loss "is at least in part related to his 
military service and his experiences while in the service 
being a cannoneer."  

A January 2005 VA audiological evaluation disclosed that the 
appellant has a mild to profound bilateral sensorineural 
hearing loss, with good word discrimination score.  The 
examining audiologist stated that military noise exposure 
reported by the appellant could have been a contributing 
factor to the appellant's hearing loss.  

The reports of a January 2005 and June 2006 VA audiological 
evaluations disclose that the veteran has bilateral hearing 
loss disability for VA compensation purposes.  

An undated letter from the appellant's brother states that 
the appellant's hearing was drastically different after he 
was discharged from service.  The appellant's brother further 
stated that the appellant could not hear him if he was behind 
or beside the appellant.  In order for the appellant to 
understand a conversation, he had to be face to face with the 
speaker.  It is also notes that other immediate family 
members were aware of the surprising change in the 
appellant's hearing after service.  

At the October 2006 Travel Board hearing before the 
undersigned, the appellant testified that he was exposed to a 
great amount of noise on a regular basis due to his MOS as 
cannoneer and basic field artillery.  The appellant further 
testified that he did not wear any protective device on his 
ears.  His brother also provided testimony at this hearing.  
It is essentially similar to the statement discussed above. 

Analysis

The appellant contends that service connection is warranted 
for bilateral hearing loss disability because it is the 
result of noise exposure in service.  Available service 
records reflect that he served as a cannoneer and in basic 
field artillery.  The Board has found the appellant's 
testimony concerning his service noise exposure to be 
credible.

As noted above, the medical evidence establishes that the 
appellant has bilateral hearing loss disability for VA 
compensation purposes.  In addition, there are two private 
medical opinions linking the appellant's current hearing loss 
disability to noise exposure during active service.  No 
conflicting medical opinion is of record.  Accordingly, 
service connection is warranted for the appellant's bilateral 
hearing loss disability.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


